

116 S2805 RS: TOD Advancement Act of 2019
U.S. Senate
2020-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 516116th CONGRESS2d SessionS. 2805[Report No. 116–255]IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Wicker (for himself, Mr. Cassidy, Ms. Duckworth, Ms. Collins, Mr. Markey, Mr. Reed, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationAugust 12, 2020Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo improve transit-oriented development financing, and for other purposes.1.Short titleThis Act may be cited as the TOD Advancement Act of 2019.2.Extension of transit-oriented development loan and loan guarantee authoritySection 502(b)(3) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(3)) is amended by striking only during the 4-year period beginning on December 4, 2015September 30, 2020 and inserting until December 4, 2021.3.Eligible purposesSection 502(b)(1)(E) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(1)(E)) is amended to read as follows:(E)finance economic development, including commercial and residential development, and related infrastructure and activities, that—(i)incorporates private investment of greater than 20 percent of total project costs;(ii)is physically connected to, or is within ½ mile walking distance from, a passenger rail station or multimodal station that includes rail service;(iii)has a certification from the applicant that the contracting process for construction will commence not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this subchapter; and(iv)demonstrates the ability to generate new financial assistance for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenues in excess of costs..4.Quarterly report on transit-oriented development eligibilityNot later than 6 months after the date of the enactment of this Act, and every 90 days4.Semi-annual report on transit-oriented development eligibilityNot later than 6 months after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that identifies—(1)the number of applications submitted to the Department of Transportation for a direct loan or loan guarantee under section 502(b)(1)(E) of the Railroad Revitalization and Regulatory Reform Act of 1976, as amended by section 3;(2)the number of such loans or loan guarantees that were provided to applicants; and(3)for each such application, the reasons for providing or declining to provide the requested loan or loan guarantee.August 12, 2020Reported with amendments